DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the applicant(s) adding claims 33 – 35 by the amendment submitted by the applicant(s) filed on April 20, 2020.  Claims 16 – 35 are pending in this application.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 – 18, 23, 24 and 29 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (US 2014/0307755, applicant submitted in IDS filed on March 19, 2020) in view of Park (US 2016/0262230 applicant submitted in IDS filed on March 19, 2020).
Annotation Figures 2, 3 and 4B


    PNG
    media_image1.png
    365
    449
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    195
    249
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    387
    519
    media_image3.png
    Greyscale


Regarding claim 16, Wojcik discloses a surface-mountable electrical device (see Annotation Figures 2, 3 and 4B) comprising  
 	- at least one electrical component (see Annotation Figures 2, 3 and 4B, character 2, the reference called “Laser”, Abstract and paragraphs [0007 and 0044]) which is a semiconductor component and which is intended for generating radiation (see paragraphs [0007, 0044 and 0062]),  
- a control circuit (see Annotation Figures 2, 3 and 4B, Character 5, the reference called “transistor” and paragraphs [0033, 0035, 0037 and 0044]) for pulsed operation of the component (see Annotation Figures 2, 3 and 4B, character 2),  

 	- a lead frame assembly (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d, the reference called “carrier body”, Abstract and paragraphs [0004 – 0007, 0021, 0044 – 0045 and 0049]) having a plurality of different lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) as a mounting platform (see Annotation Figure 4B) for the component (see Annotation Figures 2, 3 and 4B, character 2), the capacitor (see Annotation Figure 4B, character 6) and the control circuit (see Annotation Figure 4B, character 5),  
wherein at least one of the different lead frames (see Annotation Figure 2, character 10c) of the lead frame assembly (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) is thinner (see Annotation Figure 2, character 10c’) when viewed along a vertical direction (see Annotation Figure 3, Character VD) running perpendicular to a mounting side (see Annotation Figure 3, Character MS) of the surface-mountable electrical device (see Annotation Figures 2, 3 and 4B) than a further lead frame (see Annotation Figures 2 and 3, Character 10a’) of the different lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) and the lead frame assembly (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) lies partially in a mounting side (see Annotation Figures 2 and 4B) of the device.

    PNG
    media_image4.png
    128
    182
    media_image4.png
    Greyscale


Wojcik discloses the claimed invention except for a capacitor which is connected to the component electrically in series.   Park teaches capacitor (see Figure 1A, Character 15) which is connected to the component electrically (see Figure 1A, Character 13) in series.  However, it is well known in the art to apply and/or modify the capacitor which is connected to the component electrically in series as discloses by Park in (see Figure 1A, character 15, Abstract and paragraph [0056]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a capacitor which is connected to the component electrically in series as suggested by Park to the device of Wojcik, because could be used to store energy and electric charge. They store energy between the spaces of the plates and this energy is used to generate high form of electric current.  Also a capacitance of the capacitor may vary so that a constant driving current flows through the light-emitting device. A capacitor voltage (VC) may be applied to the capacitor so as to compensate for a variation in a light-emitting device voltage (VD). Even when a temperature of the capacitor increases, the capacitance of the capacitor may vary so that a constant current flows through the light-emitting device and the capacitor.

Regarding claim 17, Wojcik and Park, Wojcik discloses the

Wojcik and Park discloses the claimed invention except for the further lead frame defines the mounting side of the device and the at least one lead frame being thinner than the further lead frame is spaced apart from the mounting side.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the further lead frame defines the mounting side of the device and the at least one lead frame being thinner than the further lead frame is spaced apart from the mounting side, because depending on its shape, the necessary electronic element(s) can be placed and in this way the necessary path for the electricity will be provided to the electronic element(s) and this arrangement makes the device work as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise 

Regarding claim 18, Wojcik and Park discloses the claimed invention except for a thickness of the lead frame being thinner than the further lead frame is at most 90% of a thickness of the further lead frame.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the thickness of the lead frame being thinner than the further lead frame is at most 90% of a thickness of the further lead frame, because can provide the properties and characteristics of the desired lead frames, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of a thickness of the lead frame, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the 
            Note that the specification contains no disclosure of either the critical nature of the claimed [a thickness of the lead frame being thinner than the further lead frame is at most 90% of a thickness of the further lead frame] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a thickness of the lead frame being thinner than the further lead frame is at most 90% of a thickness of the further lead frame] or upon another variable recited in a claim, the Applicant must show that the chosen [a thickness of the lead frame being thinner than the further lead frame is at most 90% of a thickness of the further lead frame] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 23, Wojcik and Park, Wojcik discloses a housing (see Annotation Figures 2 and 4B, character 3, Abstract), 
wherein the housing (see Annotation Figures 2 and 4B, character 3) is made of a plastic (Abstract) and the housing (see Annotation Figures 2 and 4B, character 3) is partially located between the lead frame assembly (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) and the mounting side (see Annotation Figures 2 and 4B) and 
wherein the device is a QFN device (Wojcik do not explicitly discloses the device is a QFN device.  However, it was shown above that Wojcik on Annotation Figures 1A – 

Regarding claims 24 and 30, Wojcik discloses a carrier (see Annotation Figure 4B, Character 100), wherein  	 
 	- the device (see Annotation Figure 4B) is applied to a top side of the carrier (see Annotation Figure 4B, Character 100), 
- the lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) are partially spaced apart from the top side (see Annotation Figures 2 and 3).


    PNG
    media_image5.png
    152
    225
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    162
    174
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    131
    150
    media_image7.png
    Greyscale


Wojcik discloses the claimed invention except for a contact layer having a plurality of contact points is present on the top side, the lead frames are electrically and mechanically connected to said contact points, a second electrically conductive layer is arranged in the carrier, wherein the second layer is electrically conductively connected to the first layer, and wherein the first and the second layers are arranged parallel to one another.   Park teaches a first and a second contact layers (see Figures 2 and 3A – 3B, characters 15P1 and 15P2, the reference called “first plate and second plate”).  However, it is well known in the art to apply and/or modify the first and second contact layers as discloses by Park in (see Figures 2 and 3A – 3B, characters 15P1 and 15P2 and paragraphs [0074 and 0076]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a first and a second contact layers as suggested by Park to the device of Wojcik, because could be used to provide an electrical conductivity connection between the device element(s).

Regarding claim 29, Wojcik and Park, Wojcik discloses upper sides of the lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) facing away from the mounting side are arranged at the same height (see Annotation Figures 3 and 4A).

Regarding claim 31, Wojcik and Park, Wojcik discloses a first (see Annotation Figure 2, character 10c) and at least one further lead frame (see Annotation Figure 2, characters 10a’) are provided, 
wherein at least a part of the first lead frame (see Annotation Figure 2, character 10c) is formed thinner (see Annotation Figure 2, character 10c’) from the mounting side (see Annotation Figures 2 and 4B) than the further lead frame (see Annotation Figure 2, characters 10a’), 

wherein the capacitor (see Annotation Figure 4B, character 6), the component (see Annotation Figures 2, 3 and 4B, character 2) and the control circuit (see Annotation Figure 4B, character 5) are mounted on the lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)), and 
wherein the device is mounted on the carrier top side (see Annotation Figure 4B, Character 100).
Wojcik discloses the further lead frame (see Annotation Figure 2, characters 10a’), the mounting side (see Annotation Figures 2 and 4B) of the device and the at least one lead frame (see Annotation Figure 2, character 10c) being thinner (see Annotation Figure 2, character 10c’) than the further lead frame (see Annotation Figure 2, characters 10a’).  
Wojcik and Park discloses the claimed invention except for an underside of a part of the first lead frame is at a greater distance from the mounting side of the device than at least one part of the at least one further lead frame.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify an underside of a part of the first lead frame is at a greater distance from the mounting side of the device than at least one part of the at least one further lead frame because depending on its shape, the necessary electronic element(s) can be placed and in this way the necessary path for the electricity will be provided to the electronic element(s) and this arrangement makes the device work as desire, since it has 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 32, Wojcik and Park, Wojcik discloses the first lead frame (see Annotation Figure 2, character 10c) is formed thinner (see Annotation Figure 2, character 10c’) from the mounting side (see Annotation Figures 2 and 4B).
Wojcik and Park, discloses the claimed invention except for the first lead frame is formed thinner from the mounting side by means of a deep etch so that a thickness of the first lead frame is between 50% and 90% inclusive of a thickness of the at least one further lead frame.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the In re Aller, 105 USPQ 233.
            In addition, the selection of a thickness of the first lead frame, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [a thickness of the first lead frame is between 50% and 90% inclusive of a thickness of the at least one further lead frame] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a thickness of the first lead frame is between 50% and 90% inclusive of a thickness of the at least one further lead frame] or upon another variable recited in a claim, the Applicant must show that the chosen [a thickness of the first lead frame is between 50% and 90% inclusive of a thickness of the at least one further lead frame] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 33, Wojcik and Park, Wojcik discloses the lead frame assembly having the plurality of different lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) is flat (see Annotation Figure 2).

Regarding claim 34, Wojcik and Park, Wojcik discloses an upper side of each of the different lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) are arranged at the same height (see Annotation Figures 2 and 4B)  with respect to the mounting side (see Annotation Figures 2 and 4B) of the device.

Regarding claim 35, Wojcik and Park, Wojcik discloses the further lead frame (see Annotation Figures 2 and 3, Characters 10a’) defines the mounting side (see Annotation Figures 2 and 4B) of the device, wherein the mounting side (see Annotation Figures 2 and 4B) extends in parallel to the mounting platform (see Annotation Figure 4B) for the component (see Annotation Figures 2, 3 and 4B, character 2), and wherein a thickness of each of the lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) is taken at a position where the lead frames (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) extend in parallel to the mounting platform (see Annotation Figure 4B).
s 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (US 2014/0307755, applicant submitted in IDS filed on March 19, 2020) in view of Park (US 2016/0262230, applicant submitted in IDS filed on March 19, 2020), further in view of Suzuki (JPH09232637, also published as JP3571450, examiner submitted in PTO-892 form filed on September 18, 2020).

Regarding claim 19, Wojcik and Park, Wojcik discloses 
 	- the component (see Annotation Figures 2 and 3, character 2) is mounted on a first lead frame (see Annotation Figures 2 and 3, character 10a),  
 	- the capacitor (see Annotation Figures 2 and 3, character 6) is applied to a second lead frame (see Annotation Figures 2 and 3, character 10c) by means of a first connection,  
 	- the control circuit (see Annotation Figures 2 and 3, character 5) and the capacitor (see Annotation Figures 2 and 3, character 6) are connected to a second connection on a third lead frame (see Annotation Figures 2 and 3, character 10b).


    PNG
    media_image8.png
    210
    251
    media_image8.png
    Greyscale
         
    PNG
    media_image9.png
    107
    183
    media_image9.png
    Greyscale


control circuit is electrically connected directly to at least one contact surface which is formed by a lead frame, the component is electrically connected directly to the second lead frame and the control circuit.  Suzuki teaches a control circuit (see Figures 1A – 3B, Character 7, the reference called “IC chip”) is electrically connected directly to at least one contact surface (see Figures 1A – 3B) which is formed by a lead frame (see Figures 1A – 3B, Character 4, the reference called “lead”), the component (see Figures 1A – 3B, Character 3, the reference called “LED chip”) is electrically connected directly to the second lead frame (see Figures 1A – 3B, Character 4) and the control circuit (see Figures 1A – 3B, Character 7).  However, it is well known in the art to apply and/or modify the control circuit is electrically connected directly to at least one contact surface which is formed by a lead frame, the component is electrically connected directly to the second lead frame and the control circuit as discloses by Suzuki in (see Figures 1A – 3B, Characters 3 (LED chip), 4 (lead), 5 (wires), 7 (IC chip), Abstract and paragraphs [0015, 0022 – 0024]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the control circuit is electrically connected directly to at least one contact surface which is formed by a lead frame, the component is electrically connected directly to the second lead frame and the control circuit as suggested by Suzuki to the device of Wojcik and Park, because provided a better performance and this arrangement makes the device work as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 20, Wojcik, Park and Suzuki, Wojcik discloses the control circuit (see Annotation Figures 2, 3 and 4B, Character 5) lies electrically between the component (see Annotation Figures 2, 3 and 4B, character 2) and the capacitor (see Figures 2, 3 and 4, Character 6).  


    PNG
    media_image10.png
    187
    200
    media_image10.png
    Greyscale


Wojcik discloses the claimed invention except for the second lead frame serves as an external electrical contact point for a supply voltage (V) and the third lead frame is configured as an external electrical contact point for a ground contact (GND), at least one of the contact surfaces is configured as an exposed electrical contact point for a control voltage (T) for the control circuit.   Wojcik teaches a supply voltage (Figure 8D, characters 102 and 103 (supply voltage)) and a contact ground (Figure 8D, characters 101 and 104 (providing grounding)).  However, it is well known in the art to apply and/or modify the supply voltage and a contact ground as discloses by Wojcik in (Figure 8D, characters 101 and 104 (providing grounding) and 102 and 103 (supply voltage) and paragraph [0077]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the supply voltage and a contact ground, because could be used to provide for grounding the 

Regarding claims 21 and 22, Wojcik, Park and Suzuki, Wojcik discloses the first lead frame (see Annotation Figures 2 and 3, Character 10a), the second lead frame (see Annotation Figures 2 and 3, character 10c) and the third lead frame (see Annotation Figures 2 and 3, character 10b).
Wojcik, Park and Suzuki discloses the claimed invention except for the second and the third lead frames are L-shaped when viewed in a plan view, wherein the second lead frame lies within a rectangle spanned by the third lead frame and the third lead frame is the largest lead frame and the first and the third lead frames are T- shaped when viewed in a plan view, so that middle parts of the two T's face each other, wherein the second lead frame is arranged between the first and the third lead frames on one side of the two middle parts of the T's when viewed in a plan view.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second and the third lead frames are L-shaped when viewed in a plan view, wherein the second lead frame lies within a rectangle spanned by the third lead frame and the third lead frame is the largest lead frame and the first and the third lead frames are T- shaped when viewed in a plan view, so that middle parts of the two T's face each other, wherein the second lead frame is arranged between the first and the third lead frames on one side of the two middle parts of the T's when viewed in a plan view, because depending on its shape, the necessary electronic elements can be placed and this arrangement makes the device work as 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 25 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 25 recites a device structure including a first region of the third lead frame, on which the control circuit and the capacitor are arranged, is electrically connected directly to a second region of the third lead frame via the contact layer, wherein during operation of the component both connections of the capacitor are electrically connected to one another via the component, the control circuit and the contact layer such that by means of the contact layer  an inductance for a discharge current out of the capacitor  is decreased and a part of the discharge current flows through the contact layer, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 28 recites a device structure including the specific structure limitation of a discharge current in the device through the component is congruent with the discharge current in the contact layer, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Arguments
Applicant’s arguments, see pages 6 – 8, filed April 20, 2021, with respect to claims 16 – 35 have been fully considered and are persuasive.  The rejection of claims 16 – 32 has been withdrawn. 
Applicant arguments: “The Office presents annotated Figures 2, 3 and 4B as evidence related to the thicknesses of the different lead frames in the lead frame assembly. In particular, the Examiner alleges that the vertical part (1b) of Wojcik’s lead frame elements has a larger thickness than a region labeled by the examiner with reference numeral 10d' in Figure 3.  Applicant respectfully disagrees. It is apparent that the elements (1b) referred to by Wojcik as 

The examiner agreed with the applicant that 10d’ don’t act as a mounting platform for the component, capacitor or the control circuit.  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.   Wojcik on Annotation  Figure 3 teaches and/or suggest at least one of the different lead frames (see Annotation Figure 2, character 10c) of the lead frame assembly (see Annotation Figures 2 and 3, Character 1 (1a and 1b which include 10a – 10d)) is thinner (see Annotation Figure 2, character 10c’) when viewed along a vertical direction (see Annotation Figure 3, Character VD) running perpendicular to a mounting side (see Annotation Figure 3, Character MS) of the surface-mountable electrical device (see Annotation Figures 2, 3 and 4B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    /Delma R Fordé/Examiner, Art Unit 2828 
/TOD T VAN ROY/Primary Examiner, Art Unit 2828